Case 450-cv-00571-GKF-JFJ Document 2-3 Filed in USDC ND/OK on wun niin”

WANNER

COURT

es ee
IN THE DISTRICT COURT OF TULSA COUNTY »

DON NEWBERRY, Court Clark
STATE OF OKLA. TULSA COUNTY
Richard B. Williamson,

Plaintiff, Case Number: CJ-2016-3196

Vv.

Donald E. Powell, et al. Judge Rebecca B. Nightingale

a ee

Defendant,

Order on Defendants Stephen D. Williamson and Barbara K. Bucholtz’s
Motion for Determination that Plaintiff is not entitled to a Jury Trial

On this 15th day of June, 2018, the following matter in the designated case comes on for decision on
Defendants Stephen D. Williamson and Barbara K. Bucholtz’s Motion for Determination that Plaintiff is
not entitled to a Jury Trial that was filed on April 24, 2018.

Defendants Stephen D. Williamson and Barbara K. Bucholtz’s Motion for Determination that Plaintiff is

not entitled to a Jury Trial is GRANTED. Plaintiffs claims for declaratory judgment and injunctive relief
| are purely equitable. Plaintiffs claim for breach of fiduciary duty is rooted in derivative relief. The rights
| of Plaintiff to redress wrongs resulting from acts of TD Williamson’s officers and directors are derivative
and must be tried to the Court.

IT IS SO ORDERED this 15th day of June, 2018.

 
 
 

 

ightingale, District Judge

 

AFFIDAVIT OF MAILING

I, Don Newberry, Court Clerk of Tulsa County, hereby certify that on the 18th day of June, 2018, a true
and correct copy of the foregoing Order was served upon all parties by mailing to each of the
attorneys/parties listed below, and a true and correct copy of the foregoing Order was filed in the abov

case. ;

 
 
  

NOTICE WAS MAILED TO:
! e Michael P. Atkinson, William A. Fiasco and Carol J. Allen, 1500 ParkCentre, 525 South Main,

Tulsa, OK 74103-4524, Attorneys for Plaintiff
e Theodore W. Daniel and Kyle Schindler, Norton Rose Fullbright US LLP, 2200 Ross Avenue,
Suite 3600, Dallas, TX 75201, Attorneys for Plaintiff
Case 4na0-cv-00571-GKF-JFJ Document 2-3 Filed in USDC ND/OK on 11/05/20 Page 2 of 2

e David J. Teklis, Morris Nichols Arshtt & Tunnell LLP, 1201 North Market Street, 16" Floor, PO
Box 1347, Wilmington, DE 19899-1347, Attorney for Plaintiff

e Clark O. Brewster, Brewster & DeAngelis PLLC, 2617 e. 21* Street, Tulsa, OK 74114

e Joel L. Wohlgemuth and Ryan A. Ray, 2900 Mid-Continent Tower, 401 South Boston, Tulsa, OK
74103, Attorneys for Defendants Stephen D. Williamson and Barbara K. Bucholtz

e Graydon D. Luthey, Jr., GableGotwals, 1100 OneOK Plaza, 100 West Fifth Street, Tulsa, OK
74103-4217, Attorney for Defendants Stephen D. Williamson and Barbara K. Bucholtz

e Jason C. Jowers, Morris James LLP, 500 Delaware Avenue, Suite 1500, Wilmington, DE 19801,
Attorney for Defendants Stephen D. Williamson and Barbara K. Bucholtz

e Peter B. Ladig, Bayard, P.A., 600 North King Street, Suite 400, PO Box 25130 Wilmington, DE
19899, Attorney for Defendants Stephen D. Williamson and Barbara K. Bucholtz

e William S. Leach and Jessica L. Dickerson, Two West Second Street, Suite 1100, Tulsa, OK
74103, Attorneys for Defendants Donald E. Powell, Robert G. Sachse, Jack E. Short, Charles T.
Miller, Ronald S. Cohen and Larry J. Bump

e Kelly D. Utsinger, Underwood Law Firm PC, PO Box 9158, Amarillo, TX 79105, Attorney for
Defendants Donald E. Powell, Robert G. Sachse, Jack E. Short, Charles T. Miller, Ronald S. Cohen
and Larry J. Bump

e R. Louis Reynolds and Andrew Shank, Eller & Detrich, 2727 E. 21“ Street, Suite 200, Tulsa, OK
74114

IQerrv bee

Don Newberry, Court Clerk
Denise Bramante, Deputy Court Clerk

 
